— Appeal by the defendant from a judgment of the County Court, Nassau County (Boklan, J.), rendered June 27, 1984, convicting her of operating a motor vehicle while under the influence of alcohol, after a nonjury trial, and imposing sentence.
Judgment affirmed, and case remitted to the County Court, Nassau County, for further proceedings pursuant to CPL 460.50 (5).
The evidence adduced at the trial was sufficient to establish beyond a reasonable doubt the defendant’s guilt of driving a motor vehicle while her ability to do so was impaired by the consumption of alcohol (Vehicle and Traffic Law § 1192 [1]; see generally, People v Cruz, 48 NY2d 419, appeal dismissed 446 US 901; People v Ottomanelli, 107 AD2d 212; People v Kurtz, 92 AD2d 962; People v Van Dusen, 89 AD2d 649). We also find that the trial court did not abuse its discretion in admitting in evidence the opinion of a physician who was not licensed to practice medicine in New York (see, People v Rice, 159 NY 400; People v Kehn, 109 AD2d 912, 914; Karasik v Bird, 98 AD2d 359; see also, Hall v Yonkers Professional Hosp., 115 AD2d 636). The defendant’s remaining contention has been reviewed and is without merit. Mollen, P. J., Lazer, Kunzeman and Kooper, JJ., concur.